EXAMINER’S AMENDMENT
&
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Jiawei Huang (Reg No 43,330) on 12/30/2021.

The application has been amended as follows:
IN THE CLAIMS
1. (Currently Amended) A main control system for a nuclear magnetic resonance logging while drilling tool, comprising: a digital signal processor and a memory disposed in a downhole drilling tool; wherein 
s and parses a control instruction sent by the upper computer, causes an auxiliary measurement to be completed by the auxiliary measurement module according to the control instruction, and causes a pulse signal to be transmitted by a pulse signal generation module according to the control instruction; 
the memory is communicatively connected to the digital signal processor, and the digital signal processor [[is]] further [[caused]] causes the pulse signal generation module to collect an echo signal generated by [[a]] the pulse signal
the digital signal processor is further caused to acquire the echo signal from the memory according to a signal acquisition instruction sent by the upper computer, process and compress the echo signal, and return the processed and compressed echo signal to the upper computer; 
wherein a transmission of the pulse signal and a reception of the echo signal use a single antenna, and the pulse signal generation module is further caused to isolate, bleed, attenuate, and scale process the pulse signal, 
and a scale control signal is first transmitted to test an accuracy of the main control system of the nuclear magnetic resonance logging while drilling tool before a formal test.

8. (Currently Amended) The main control system for a nuclear magnetic resonance logging while drilling tool according to claim 1, wherein the control instruction comprises a pulse sequence parameter, an isolation control signal, a bleed control signal, an attenuation control signal, and a scale control signal, wherein the pulse sequence parameter is configured to control the digital signal processor to cause the pulse signal generation module to transmit [[a]] the pulse signal according to the pulse sequence parameter; 
the isolation control signal, the bleed control signal, the attenuation control signal, and the scale control signal are used to control the digital signal processor to cause the pulse signal generation module to isolate, bleed, attenuate, and scale process the pulse signal, respectively.

11. (Currently Amended) The main control system for a nuclear magnetic resonance logging while drilling tool according to claim 2, wherein the digital signal processor [[is]] further [[caused]] causes the pulse signal generation module to transmit the pulse signal according to the uniform clock signal to improve a correlation between the echo signal and a well depth, and 
the digital signal frequency generator is further caused to communicatively connect to the memory for providing a clock signal for the memory, and the memory periodically transmits [[its]] the stored echo signal to the digital signal processor and the digital signal processor returns the processed and compressed echo signal to the upper computer for a view of user, and the memory associates the stored echo signal with a current time stored echo signal and the well depth.

Allowable Subject Matter
Claims 1, 2 and 4-13 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to teach or suggest, singly or in combination a main control system comprising:
“a scale control signal is first transmitted to test an accuracy of the main control system of the nuclear magnetic resonance logging while drilling tool before a formal test” in combination with the other limitations of the claim.
Claims 2 and 4-13 are allowed as depending on Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099. The examiner can normally be reached M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2866                                                                                                                                                                                                        12/30/2021

/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868